Citation Nr: 0628223	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  95-11 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to July 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Regional 
Office (RO) that denied the veteran's claim for entitlement 
to a total rating based on individual unemployability due to 
service-connected disability.  This case has been before the 
Board in September 2002, July 2003, and again in December 
2005, and was remanded on each occasion to ensure due process 
or for additional development of the record.  

The issue of entitlement to an increased rating for 
rheumatoid arthritis was denied by the Board in its December 
2005 decision.  Accordingly, this decision is limited to the 
issue set forth on the previous page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its December 2005 remand, the Board directed the RO to 
conduct a social and industrial survey, as it had also 
requested the RO to do in a previous determination.  The 
Board acknowledges that the RO attempted to do so, but could 
not.  It is noted that the veteran was in jail, and when the 
VA contacted the appropriate authorities, it was denied 
permission to examine the veteran while he was in prison.  
Subsequently, the RO returned the claims folder to the Board.  
It is significant to point out, however, that in a statement 
received in April 2006, the veteran related that he had been 
in jail from December 2005 until his release the previous 
month.  Thus, it appears that the veteran is now available 
for the requested examination to be conducted.  The Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  This law 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, including which evidence, if any, 
the appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The record does not reflect that the appellant has been 
furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), and decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
relative to the issue of entitlement to a total rating based 
on individual unemployability due to service-connected 
disability.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
social and industrial survey and the 
examiner is requested to provide an 
opinion regarding the veteran's 
employability, in light of his service-
connected disabilities.  

2.  The veteran must be provided notice 
that a disability rating and an effective 
date will be assigned in the event of 
award of the benefits sought, as outlined 
by the Court in Dingess.

3.  Following completion of the above, the 
RO should review the evidence and 
determine whether the veteran's claims may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK J. SWIATEK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


